6 N.Y.3d 763 (2006)
GORGONIO BALBUENA et al., Appellants,
v.
IDR REALTY LLC et al., Defendants and Third-Party Plaintiffs.
TAMAN MANAGEMENT CORP., Third-Party Defendant-Respondent.
ELIOT SPITZER, as Attorney General of the State of New York, Intervenor-Appellant.
STANISLAW MAJLINGER, Respondent,
v.
CASSINO CONTRACTING CORP. et al., Appellants, et al., Defendants.
ELIOT SPITZER, as Attorney General of the State of New York, Intervenor.
Court of Appeals of the State of New York.
Submitted January 3, 2006.
Decided January 10, 2006.
Motion by Emerald Isle Immigration Center et al. for leave to appear amici curiae on the appeals herein granted only to the extent that two copies of the brief may be served and 24 copies filed within seven days.
Judge READ taking no part.